Citation Nr: 0102718	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a specially adapted housing grant.

2.  Entitlement to Veterans' Mortgage Life Insurance (VMLI).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to June 1964; he died on November [redacted], 1997.  The 
appellant is his surviving spouse.  

This matter arises from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefits now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  During his lifetime, the veteran was granted service 
connection for small cell lung cancer with spinal cord 
metastasis; these disabilities were evaluated as 100 percent 
disabling, and the veteran was entitled to special monthly 
compensation as a result.

2.  In September 1997, the veteran's eligibility for 
specially adapted housing was established; the veteran was 
notified of this determination by VA letter dated October 16, 
1997.  

3.  The veteran submitted an application for VMLI on November 
5, 1997.

4.  The veteran died on November [redacted], 1997.  

5.  At the time of his death, assistance in acquiring 
specially adapted housing had not yet been granted.  

6.  The veteran's application for VMLI had not been approved 
prior to his death.


CONCLUSIONS OF LAW

1.  A grant of specially adapted housing is not warranted.  
38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.809 (2000). 

2.  A grant of VMLI is not warranted.  38 U.S.C.A. § 2106 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Specially Adapted Housing

The appellant contends that the veteran's estate is entitled 
to the specially adapted housing grant.  More specifically, 
she asserts that all paperwork necessary to such a 
grant was submitted by her to VA prior to the veteran's 
death.  She contends that VA's failure to grant the benefits 
sought prior to the veteran's death was due solely to delay 
by VA, and that the veteran's estate should not be punished 
as a result. 

The facts are as follows.  The veteran was granted service 
connection on January 1, 1997, for small cell lung cancer 
with spinal cord metastasis.  By rating decision rendered in 
September 1997, his entitlement to specially adapted housing 
also was established because of his loss of use of both lower 
extremities as a result of his service-connected disability.  
The veteran was notified of his eligibility for this benefit 
by VA letter dated October 16, 1997.  In response, the 
veteran, through his spouse acting as his power of attorney, 
submitted VA Form 29-8636, Veterans' Mortgage Life Insurance 
Statement, dated November 3, 1997.  This form was received at 
the VARO on November 5, 1997.  However, this was not 
accompanied by a VA Form 26 4555c, Veteran's Supplemental 
Application for Assistance in Acquiring Specially Adapted 
Housing.  The veteran then died as a result of his service-
connected disability on November [redacted], 1997.  VA was not aware 
of the veteran's death, and on November 19, 1997, forwarded 
him a VA Form 26-4555c for completion.  At the time of the 
veteran's death, although he had been found eligible for 
specially adapted housing, that benefit had not yet been 
granted.  VA then learned that the veteran had died, and 
further action on his application for specially adapted 
housing terminated.  

The appellant then appealed VA's refusal to grant the veteran 
specially adapted housing posthumously.  At her personal 
hearing conducted in February 2000, she stated that she had 
personally delivered VA Form 26-4555c to the Loan Guaranty 
Officer at the local RO on November 5, 1997.  She submitted a 
copy of VA Form 26 4555c signed by her on that date.  The 
form was not signed by the Loan 
Guaranty Officer, and was not otherwise date stamped by VA as 
having been received prior to the date of the appellant's 
personal hearing.  

The Secretary is authorized to assist any veteran who is 
entitled to disability compensation for the loss of use of 
both lower extremities requiring a suitable housing unit with 
special fixtures or movable facilities made necessary by the 
nature of the veteran's disability, and necessary land 
therefor.  See 38 U.S.C.A. § 2101(a).  Assistance may be 
provided only to a veteran who the Secretary determines is 
residing in or will be residing in a residence owned by such 
veteran or by a member of such veteran's family.  Id. 
(Emphasis added).  The foregoing indicates very clearly that 
the sole purpose is to assist a veteran who is otherwise 
eligible in acquiring a home suitable to his service-
connected disability.  The purpose of the benefit would be 
defeated if it were to be granted subsequent to the eligible 
veteran's demise.  Such is the case in the instant appeal.  
Although the appellant contends that she furnished VA with 
the necessary application form prior to the veteran's death, 
that act, in and of itself, is not controlling.  Assuming, 
without deciding, that the appellant, in fact, hand delivered 
the necessary VA Form 26-4555c to the Loan Guaranty Officer 
on November 5, 1997, that application, nevertheless, was not 
granted by the Loan Guaranty Officer prior to the veteran's 
death.  Furthermore, there is no evidence that the Loan 
Guaranty Officer unduly delayed in processing this 
application if, in fact, it had been hand carried to him on 
November 5, 1997 as the appellant alleges.  The evidence of 
record does not indicate that all of the prerequisites to 
such a grant (e.g., approval of lender financing, plans and 
specifications, a builder's contract, etc.) had been received 
by VA.

Moreover, in Pappalardo v. Brown, 6 Vet. App. 63 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that, as a matter of law, the one-time payment for 
assistance for specially adapted housing did not qualify as a 
"periodic monetary benefit" for the purposes of 38 U.S.C.A. 
5121, and was therefore not payable as an accrued benefit.  
Accordingly, a certificate for financial assistance in 
acquiring specially adapted housing for the purpose of 
accrued benefits is not warranted in this case.
In effect, the veteran's eligibility for specially adapted 
housing terminated with his death on November [redacted], 1997.  
Because the purpose of this benefit is solely to assist 
the veteran in coping with service-connected disabilities, 
rather than to bestow a financial benefit upon either his 
estate or his heirs, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought.  

II.  Entitlement to VMLI

The appellant contends that VMLI should be paid to the 
veteran's estate based upon his eligibility for specially 
adapted housing.  The United States shall automatically 
insure any eligible veteran who is or has been granted 
assistance in securing a suitable housing unit under this 
chapter against the death of the veteran.  See 38 U.S.C.A. 
§ 2106(a) (emphasis added).  As noted above, the veteran was 
eligible for specially adapted housing, but died before a 
grant of assistance in securing a suitable housing unit could 
be made.  Such insurance is intended to protect the veteran's 
estate or heirs against loss of the insured property.  In the 
instant case, however, the veteran died before he could be 
granted assistance in securing suitable housing.  As such, 
there was no property to insure at the time of the veteran's 
death, so VMLI could not be issued.  As such, there is no 
reasonable basis to grant this aspect of the appellant's 
claim.

The Board notes that the claims for specially adapted housing 
and VMLI subsequent to the veteran's death are tantamount to 
requests for extraordinary equitable relief.  Such relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the appellant 
has failed to state a claim for which relief can be granted 
for either specially adapted housing or VMLI subsequent to 
the veteran's death, her appeal must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
ORDER

Entitlement to a grant of specially adapted housing is 
denied.

Entitlement to VMLI is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

